Goriune Dudukgian (Alaska Bar No. 0506051)
James J. Davis, Jr. (Alaska Bar No. 9412140)
NORTHERN JUSTICE PROJECT, LLC
310 K Street, Suite 200
Anchorage, AK 99501
Tel: (907) 264-6634 | Fax: (866) 813-8645
Email: gdudukgian@njp-law.com
Email: jdavis@njp-law.com

Carl S. Charles (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
120 Wall St., 19th Floor
New York, NY 10005
Tel: 212-809-5858 | Fax: 212-809-0055
Email: ccharles@lambdalegal.org

Tara L. Borelli (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
730 Peachtree St. NE, Ste. 640
Atlanta, GA 30308
Tel: 470-225-5341 | Fax: 404-897-1884
Email: tborelli@lambdalegal.org

Attorneys for Plaintiff
                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

 KOMET BEING, individually and on behalf of
 others similarly situated,                    Case No. 3:19-cv-00060-HRH

                        Plaintiffs,

                v.

 ADAM CRUM, in his official capacity as
 Commissioner of the Alaska Department of
 Health and Social Services,

                        Defendant.

            PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE
                       FIRST AMENDED COMPLAINT

                                         1
Being v. Crum, No. 3:19-cv-00060-HRH
          Case 3:19-cv-00060-HRH Document 22 Filed 12/30/19 Page 1 of 7
       Pursuant to Rule 15 of the Federal Rules of Civil Procedure, and Local Rule 15.1,

Plaintiff Komet (“Swan”) Being respectfully moves the Court for leave to file a First

Amended Complaint, a proposed copy of which is attached hereto. Plaintiff has

conferred with Defendant, who does not oppose the relief requested in this motion.

Plaintiff seeks leave to add two additional plaintiffs, Robin Black and Austin Reed, rather

than to require them to file separate actions, in the interests of judicial and party

economy. The amendment would also make other minor changes as shown in the

proposed filing, such as adding the Alaska Department of Health and Social Services as a

defendant for the claim under the Affordable Care Act, which will facilitate the resolution

of this case on the merits.

                                       BACKGROUND

       Plaintiff Swan Being, a transgender woman, filed this case as a putative class

action lawsuit in March 2019, challenging the State of Alaska’s categorical denial of

medically necessary gender-confirming care for transgender individuals enrolled in the

Alaska Medicaid program. Compl., ECF No. 1. Pursuant to regulation, Alaska Medicaid

bars coverage “for treatment, therapy, surgery, or other procedures related to gender

reassignment.” 7 Alaska Administrative Code (AAC) 105.110(12).

       The complaint asserts several claims. First, the State’s denial of medically

necessary gender-confirming care violates Section 1557 of the Affordable Care Act,

which prohibits recipients of federal health care funding from discriminating on the basis

of sex. Compl. ¶¶ 43-47; 42 U.S.C. § 18116. Second, the denial also violates the Equal


                                               2
Being v. Crum, No. 3:19-cv-00060-HRH
          Case 3:19-cv-00060-HRH Document 22 Filed 12/30/19 Page 2 of 7
Protection Clause of the Fourteenth Amendment to the United States Constitution.1

Compl. ¶¶ 52-54. Finally, the denial violates the Medicaid Act’s comparability and

availability requirements. Compl. ¶¶ 48-51; 42 U.S.C. § 1396a(a)(10)(B); 42 U.S.C.

§ 1306a(a)(10)(B). The complaint presently names as a defendant Adam Crum in his

official capacity as Commissioner of the Alaska Department of Health and Social

Services. Compl. ¶ 9.

       As detailed in the proposed amended complaint, Austin Reed and Robin Black are

two transgender individuals who have also been denied medically necessary gender-

affirming care under Alaska Medicaid. Robin Black was denied coverage for medically

necessary hormone replacement therapy to treat her gender dysphoria, the clinically

significant distress that can result from the discordance between one’s gender identity and

birth-assigned sex. Mr. Reed was denied coverage for a bilateral mastectomy, a chest

reconstruction surgery for transgender men that is a widely accepted and effective

surgical procedure for gender dysphoria.

       This litigation remains in its initial stages. Plaintiff has not previously sought

leave to file an amended complaint, nor has any deadline for amendment of pleadings

passed. Discovery does not close until May 2020. ECF No. 12 (scheduling and planning

order issued June 7, 2019). There has been no motion practice to date in this case.


1
 The original complaint also includes an equal protection claim under the Alaska
Constitution, Compl. ¶¶ 55-60, which the amended complaint would omit. The amended
complaint would also confirm that the federal equal protection claim includes
discrimination based on transgender status as well as sex. See Karnoski v. Trump, 926
F.3d 1180, 1201 (9th Cir. 2019) (confirming that discrimination against transgender
people requires heightened scrutiny).
                                              3
Being v. Crum, No. 3:19-cv-00060-HRH
          Case 3:19-cv-00060-HRH Document 22 Filed 12/30/19 Page 3 of 7
                                       STANDARD

       Rule 15(a)(2) of the Federal Rules of Civil Procedure permits the amendment of

pleadings with leave of the court (or with the opposing party’s written consent). Fed. R.

Civ. P. 15(a)(2). The rule provides that “[t]he court should freely give leave when justice

so requires.” Id. The Ninth Circuit has repeatedly said that the rule should be interpreted

with “extreme liberality.” Jackson v. Bank of Hawaii 902 F.2d 1385, 1387 (9th Cir.

1990) (quoting United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981)); see also, e.g.,

Valdez v. Leeds, No. 1:17-cv-00430-LJO-EPG, 2018 WL 432497, at *2 (E.D. Cal. Jan.

16, 2018) (confirming that, where no deadline for amendment of pleadings is specified in

a scheduling order, Rule 15’s liberal amendment standard continues to apply).

       A district court has discretion to deny leave to amend “only if there is strong

evidence of ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice. . . [or]

futility of amendment, etc.’” Sonoma Cty. Ass’n of Retired Employees v. Sonoma Cty.,

708 F.3d 1109, 1117 (9th Cir. 2013) (quoting Foman v. Davis, 371 U.S. 178, 182

(1962)). Prejudice to the opposing party is by far the most important factor: “absent

prejudice . . . there exists a presumption under Rule 15(a) in favor of granting leave to

amend.” Eminence Capital, LLC v. Aspseon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)

(emphasis in original). The burden to show prejudice is on the party opposing

amendment. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987).

                                       ARGUMENT

       Leave to file an amended complaint is warranted here under any standard.

                                             4
Being v. Crum, No. 3:19-cv-00060-HRH
          Case 3:19-cv-00060-HRH Document 22 Filed 12/30/19 Page 4 of 7
Permitting Mr. Reed and Ms. Black to join this litigation, rather than having them file

separate actions that would likely then be related and consolidated with this one, is

efficient for both the Court and the parties.

       All relevant factors weigh in favor of permitting leave to amend. First, there is no

conceivable prejudice to the government, because Mr. Reed and Ms. Black merely seek

to challenge the same regulation and on the same grounds as Ms. Being. Particularly

given that discovery does not close until May 2020, there is no prejudice from the

addition of two plaintiffs to this action. Second, there has been no undue delay, bad faith,

or dilatory motive. Third, there have been no prior requests for leave to amend the

complaint and thus no failed attempts to cure any deficiency. Finally, amendment would

not be futile, because Mr. Reed and Ms. Black have at least the same rights as Ms. Being

in challenging the exclusion on transition-related care in the Alaska Medicaid program.

       The amended complaint would also add the Alaska Department of Health and

Social Services (“DHSS”) as a defendant to ensure that this litigation is resolved on the

merits rather than any technical issue. See Keith, 858 F.2d at 475-76 (noting that

pleading standards should “‘minimize technical obstacles to a determination of the

controversy on its merits’”). At present, the complaint names Defendant Crum, in his

official capacity as Commissioner of DHSS, for all claims. The proposed amendment

would simply add DHSS itself as the defendant for the claim under Section 1557 of the

Affordable Care Act, which prohibits sex discrimination in health programs receiving

federal financial assistance, to ensure that the direct recipient of federal funding is a

party. 42 U.S.C. § 18116; 45 C.F.R. § 92.4. There is no risk of prejudice where, as here,

                                                5
Being v. Crum, No. 3:19-cv-00060-HRH
          Case 3:19-cv-00060-HRH Document 22 Filed 12/30/19 Page 5 of 7
the proposed additional Defendant is the very same agency overseen by the original

Defendant. For all practical purposes, the agency has already received the same notice of

the allegations and claims in the original complaint.

                                       CONCLUSION

       For the above reasons, Plaintiff respectfully requests leave to file the attached

proposed amended complaint within seven days of when this motion is granted.



Dated: December 30, 2019                   Respectfully submitted,

                                            /s/ Carl S. Charles
                                           Goriune Dudukgian (Alaska Bar No. 0506051)
                                           James J. Davis, Jr. (Alaska Bar No. 9412140)
                                           Tara L. Borelli (admitted pro hac vice)
                                           Carl S. Charles (admitted pro hac vice)

                                           Attorneys for Plaintiff Swan Being




                                              6
Being v. Crum, No. 3:19-cv-00060-HRH
          Case 3:19-cv-00060-HRH Document 22 Filed 12/30/19 Page 6 of 7
                                CERTIFICATE OF SERVICE

       I hereby certify that on December 30, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, causing a copy of the

foregoing and all attachments to be served on all counsel of record.

                                          By: /s/ Carl S. Charles
                                             Carl S. Charles (admitted pro hac vice)




                                             7
Being v. Crum, No. 3:19-cv-00060-HRH
          Case 3:19-cv-00060-HRH Document 22 Filed 12/30/19 Page 7 of 7
